DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-7 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (CN 208144255 U), see attached machine translation, in view of Lo Bosco (US 4219955 A).
Regarding claim 1, Luo teaches an automatic fishing rod lifter (abstract, figs. 1 & 3), comprising an upper arm (2), a lower arm (1), and at least one tension spring (3) connecting the upper arm and the lower arm (3 connects 1 and 2, figs. 1 & 3); the upper arm and the lower arm are movably connected so that the upper arm and the lower arm are capable of folding and unfolding with respect to each other; a self-lock trigger mechanism (15, 9, 6) is provided at the upper arm and the lower arm (figs. 1 & 3); but is silent regarding:
characterized in that, the automatic fishing rod lifter also comprises a protective cover positioned above the tension spring; one end of the protective cover is movably connected with the lower arm, so that the protective cover is capable of using said one end of the protective cover as a pivot point to flip.  
Lo Bosco teaches an automatic fishing device (figs. 1-2) that comprises a protective cover (7, 8) positioned above the tension spring (6; figs. 1-2); one end (end by 3, figs. 1-2) of the protective cover is movably connected with a lower arm (2), so that the protective cover is capable of using said one end of the protective cover as a pivot point to flip (figs. 1-2 showing end 3 as a pivot point to flip). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic fishing rod lifter of Luo to include a protective cover positioned above the tension spring of Luo, as taught by Lo Bosco, one end of the protective cover is movably connected with the lower arm of Luo, in order to provide a “protecting gap for the spring” as taught by Lo Bosco (col. 2, lines 18-22).
Regarding claim 2, the combination of Luo as modified by Lo Bosco teaches the automatic fishing rod lifter of claim 1, and further teaches wherein the lower arm (1 of Luo) is provided with a first connecting rod (5, fig. 1 ); also, two sides of said one end (end by 3, figs. 1-2 of Lo Bosco) of the protective cover (7, 8 of Lo Bosco) that allows the protective cover to flip with respective to the lower arm are symmetrically provided with axle holes respectively (figs. 1-2 of Lo Bosco show holes that hold horizontal axle or pin 3); the axle holes are also provided with openings (the holes that hold horizontal axle or pin 3 are openings), but does not explicitly teach that the axle holes of the protective cover are engaged by two ends of the first connecting rod respectively.  
Lo Bosco further teaches the automatic fishing device (figs. 1-2) wherein axle holes (holes that hold horizontal axle or pin 3, figs. 1-2) of the protective cover (7, 8) are engaged by two ends of a first connecting rod (3) respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic fishing rod lifter of Luo as modified by Lo Bosco to have the axle holes of the protective cover of Lo Bosco engage the two ends of the first connecting rod of Luo, as further taught by Lo Bosco, in order to pivotably attach the protective cover to the fishing rod lifter. 
Regarding claim 3, the combination of Luo as modified by Lo Bosco teaches the automatic fishing rod lifter of claim 1, and further teaches also comprising a ground mount (4); one end of the ground mount is movably connected with an inner end of the lower arm, so that the ground mount is foldable (machine translation of Luo, page 4, paragraph 2, teaching that 4 can be folded; see also figs. 1 & 3 of Luo showing 4 pivotably attached to 1 and claim 7); also, an upper side of the protective cover is provided with a recess (figs. 1-2 of Lo Bosco showing a recess between 7 & 8 on each side of spring 6) that corresponds to a shape of the ground mount and into which the ground mount is adapted to be embedded (the recess of Lo Bosco would correspond to a shape of the ground mount 4 of Luo to be embedded).  
Regarding claim 6, Luo as modified by Lo Bosco teaches the automatic fishing rod lifter of claim 1, and further teaches wherein a front end of the protective cover (7, 8 or Lo Bosco) is also provided with an indentation to evade impact (indentation between two sides of 7 and 8 where spring 6 lies, figs. 1-2; col 2, lines 23-27 of Lo Bosco).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Lo Bosco as applied to claim 1 above, and further in view of Cottenham (GB 2267531 A).

    PNG
    media_image1.png
    323
    503
    media_image1.png
    Greyscale

Annotated fig. 1 of Luo.
Regarding claim 4, Luo as modified by Lo Bosco teaches the automatic fishing rod lifter of claim 3, and Luo further teaches wherein said one end of the ground mount (4) is provided with position limiting slots (see annotated fig. 1 above); also, the inner end of the lower arm is provided with a second connecting rod (5); the second connecting rod slides (5 can slide within the opening that holds 5, fig. 1), but is silent regarding the second connecting rod engages into the position limiting slots.  
Cottenham teaches a locking mechanism (fig. 1) wherein a connecting rod (11) engages into a position limiting slot (16, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second connecting rod and position limiting slots of Luo so that the second connecting rod engages into the position limiting slots, as taught by Cottenham, in order to secure the ground mount in the proper position when in use.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Lo Bosco as applied to claim 1 above, and further in view of Davy (US 4133131 A).
Regarding claim 5, Luo as modified by Lo Bosco teaches the automatic fishing rod lifter of claim 1, and further teaches wherein position limiting protrusions are provided at two corresponding opposite positions of two sides of the lower arm respectively; correspondingly, the protective cover is provided at two sides thereof, but is silent regarding:
the protective cover is provided with elongated position limiting holes respectively; the position limiting protrusions are engaged into and slidable within the position limiting holes respectively, so that a flipping magnitude of the protective cover is limited.  
Davy teaches a fishing rod support apparatus (abstract) wherein a protective cover (138 of 38, fig. 1 where reference #38 points to) is provided with an elongated position limiting hole (fig. 1 showing 38 with an elongated hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protective cover of Luo as modified by Lo Bosco to include an elongated position limiting hole, as taught by Davy, in order to provide adjustable positioning of the support as taught by Davy (col. 3, lines 26-29). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the elongated position limiting hole to each side of the protective cover of Luo as modified by Lo Bosco and Davy, in order to accommodate the position limiting protrusion on either side of the lower arm , and since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The combination of Luo as modified by Lo Bosco and Davy would result in the position limiting protrusions (of Luo) are engaged into and slidable within the position limiting holes (as relied on Davy) respectively, so that a flipping magnitude of the protective cover is limited (the position limiting holes would limit the movement of the protective cover, and thus the flipping magnitude).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Lo Bosco as applied to claim 1 above, and further in view of Loosemore (US 3282619 A) and Babjak (US 7152837 B1).
Regarding claim 7, Luo as modified by Lo Bosco teaches the automatic fishing rod lifter of claim 1, but is silent regarding also comprising a spring adjuster which comprises a handle and a hook connected with the handle; the handle is formed by at least two adjacent loops; a flexible gap exists between the two adjacent loops; the spring adjuster is adapted to be clamped at a front end of the protective cover via the flexible gap.
Loosemore teaches a hook apparatus for handling springs (figs. 1-4) comprising a spring adjuster (10) which comprises a handle (20, figs. 1-4) and a hook (16 & 23, figs. 1-4) connected with the handle (figs. 1-4); and the handle is formed by a loop (figs. 1, 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic fishing rod lifter of Luo as modified by Lo Bosco to include a spring adjuster as taught by Loosemore, in order to safely adjust the tension springs and mitigate injuries as taught by Loosemore (col. 1, lines 12-22).
Luo as modified by Lo Bosco and Loosemore is silent regarding the handle being formed by at least two adjacent loops; and a flexible gap exists between the two adjacent loops.
Babjak teaches a hook apparatus (10, figs. 1-8) comprising a spring adjuster (10) with a handle (12) formed by at least two adjacent loops (12 with multiple, adjacent loops, fig. 1); and a flexible gap exists between the two adjacent loops (fig. 7 & col. 4, lines 20-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring adjuster handle of Luo as modified by Lo Bosco and Loosemore so that the handle is formed by at least two adjacent loops and a flexible gap exists between the two adjacent loops, as taught by Babjak, in order to hang and store the spring adjuster.
The combined teachings of Luo as modified by Lo Bosco, Loosemore, and Babjak would result in the spring adjuster (as relied on Loosemore) is adapted to be clamped at a front end of the protective cover (as relied on Lo Bosco) via the flexible gap (as relied on Babjak).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643